This cause coining on for consideration upon the suggestion of counsel of the death of plaintiff in error, Vincent Chauncey Nigro, and upon the application of counsel for plaintiff in error for a continuance until an administrator of the estate of the plaintiff in error shall be appointed and make application for a revivor of this error proceedings in the name of such administrator, and the court being of the opinion that no revivor of such proceedings may be had, it is ordered that this cause be, and the same hereby is, dismissed.

Cause dismissed.

Marshall, C. J., Hough, Jones, Matthias and Clark, JJ., concur.